Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 uses the term “an apparatus” in multiple places in the claim making it unclear as to exactly how many different elements are claimed under the identifier “an apparatus”.  It is suggested for clarity to further identify each apparatus (e.g. “a first apparatus”, “a second apparatus”, etc.) and to use the proper identifier (e.g. “the apparatus”, “the first apparatus”, etc.) to clarify the elements being claimed.  Further, the use of alternative language “and/or” makes it unclear as to what exactly is being claimed as there are numerous possibilities given the use of the “and/or” language in several of the claims.
	Claim 3 is unclear that there is specifically a “repetition”, particularly given the alternative language of claim 1 which may provide for a signal that is not repetitive.  

	Claim 5 is unclear with the positive recitation of “the activation signal sequence”, particularly since the alternative language of claim 1 may preclude the positive occurrence of such a sequence.
	Claim 6 makes another reference to “an apparatus” making unclear if this is a different “apparatus” or if this recitation refers to an earlier limitation bearing the same nomenclature.
	Claims 10 and 12 lack antecedent basis for “the other components of the medical device”, particularly in that no other components have been previously recited.
	Claim 11 lacks antecedent basis for “the connection” as there is no previous recitation of any type of connection.
	Claims 13-15 are unclear with the multiple recitations of alternative language which makes the scope of the claim difficult to ascertain.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moller (EP 1,000,586 – as provided in the IDS of November 1, 2019).
	Moller discloses a medical system comprising an apparatus (3) for generating an activation signal and a medical device (5) comprising an apparatus (4) for receiving the at least one activation signal, which apparatus is arranged to activate and/or deactivate the medical device (para. [0029], for example) when the apparatus for receiving detects a repirition of an activation signal and/or an activation signal sequence and/or a predefined activation signal duration within a time period (para. [0048], for example).  
	Regarding claim 2, see, for example, paragraph [0048].  Regarding claims 3-5, the particular signal received could be of any repetition/period of frequency depending upon the use of the device.  Regarding claims 6 and 7, the device is a suction device (5) having suction tubes (71,72 – Figure 3).  Regarding claim 10, the apparatus for receiving (4) is connected to other components of the medical device (Figure 1, for example).  Regarding claim 11, the connection is a cabled connection (Figures show data lines representative of electrical connections).  Regarding 12, the apparatus for receiving (4) is located a distance from some of the components (e.g. suction channels 71,72).  
	Regarding claim 13, Moller provides a medical device compsiring an apparatus (4) for receiving an activation signal that is arranged and configured to activate and/or deactivate the medical device based on receiving the at least one activation signal as addressed above and as disclosed in, for example, paragraph [0048].  
	Regarding claims 14 and 15, Moller discloses the method steps of providing the medical device of claim 1 as well as the steps of activating/deactivating the medical .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moller (‘586) in view of the teaching of Palmerton et al (2012/0286179).
	Moller discloses a current or RF sensor for detecting signals to control the activation/deactivation of the smoke evacuator device and fails to expressly disclose an acoustic sensor.
	Palmerton et al disclose another medical system comprising a smoke evacuator and an activation means to detect a signal to activate and/or deactivate the smoke evacuator (paragraphs [0031-0033], for example).  In particular, Palmerton et al teaches that an acoustic sensor may be an alternative option to a current sensor (para. [0006] discloses a current sensor, and para. [0007] discloses an acoustic sensor as an alternative).
	To have provided the Moller device with an acoustic sensor, in lieu of a current sensor, to send activation/deactivation signals to control the operation of the smoke evacuator device would have been an obvious alternative design consideration for one 
	Regarding claim 9, Palmerton also discloses filtering the signals to avoid the effects of noise.  See, for example, paragraph [0049].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avcioglu (2017/0231682), Shelton IV et al (2019/0201023), Cosmescu (5,318,516) and Makower et al (5,613,966) disclose other systems that provide activation/deactivation signals to control an accessory smoke evacuator in response to operation of a medical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 27, 2021